

Exhibit 10.2
BEYOND MEAT, INC.
2018 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
Unless otherwise defined herein, the terms defined in the Beyond Meat, Inc. 2018
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Restricted Stock Unit Award Agreement (the “Award Agreement”).
I.NOTICE OF RESTRICTED STOCK UNIT GRANT
Participant Name:
You have been granted the right to receive an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan and this Award Agreement, as
follows:
Grant Number                                    
Date of Grant                                    
Vesting Commencement Date                        
Number of Restricted Stock Units                        
Vesting Schedule:


Subject to Section 3 of the Award Agreement, the Restricted Stock Units will
vest in accordance with the following schedule:
                                                                                                                                                            
If Participant ceases to be a Service Provider for any or no reason before
Participant vests in the Restricted Stock Unit, the Restricted Stock Unit and
Participant’s right to acquire any Shares hereunder will terminate in accordance
with Section 3 of the Award Agreement.







--------------------------------------------------------------------------------






By Participant’s signature and the signature of the representative of Beyond
Meat, Inc. (the “Company”) below, or by Participant otherwise accepting this
Award, Participant and the Company agree that this Award of Restricted Stock
Units is granted under and governed by the terms and conditions of the Plan and
this Award Agreement, including the Terms and Conditions of Restricted Stock
Unit Grant (including any country-specific addendum thereto), attached hereto as
Exhibit A, all of which are made a part of this document. Participant has
reviewed the Plan and this Award Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of the Plan and Award Agreement.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator on any questions relating to
the Plan and Award Agreement.


PARTICIPANT:                    BEYOND MEAT, INC.
                                            




                                                    
Signature                        By
                                                    
Print Name                        Title






-2-

--------------------------------------------------------------------------------




EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
1.    Grant. The Company hereby grants to the individual named in the Notice of
Grant attached as Part I of this Award Agreement (the “Participant”) under the
Plan an Award of Restricted Stock Units, subject to all of the terms and
conditions in this Award Agreement and the Plan, which is incorporated herein by
reference. Subject to Section 21 of the Plan, if there is a conflict between the
terms and conditions of the Plan and the terms and conditions of this Award
Agreement, the terms and conditions of the Plan will prevail.
2.    Company’s Obligation to Pay. Each Restricted Stock Unit represents the
right to receive a Share on the date it vests. Unless and until the Restricted
Stock Units will have vested in the manner set forth in Section 3, Participant
will have no right to receive Shares pursuant to any such Restricted Stock
Units. Prior to actual payment of any vested Restricted Stock Units, such
Restricted Stock Units will represent an unsecured obligation of the Company.
Any Restricted Stock Units that vest in accordance with Section 3 will be
settled by delivery of whole Shares as set forth herein to Participant (or in
the event of Participant’s death, to his or her estate), subject to Participant
satisfying any Tax-Related Items as set forth in Section 7. Subject to the
provisions of Section 4, such vested Restricted Stock Units will be settled by
delivery of whole Shares as soon as practicable after vesting, but in each such
case within the period ending no later than the date that is two and one-half
(2½) months from the end of the Company’s tax year that includes the vesting
date. In no event will Participant be permitted, directly or indirectly, to
specify the taxable year in which Shares will be issued upon payment of any
Restricted Stock Units under this Award Agreement.
3.    Vesting Schedule. The Restricted Stock Units awarded by this Award
Agreement will vest in accordance with the vesting provisions set forth in the
Notice of Grant. Restricted Stock Units scheduled to vest on a certain date or
upon the occurrence of a certain condition will not vest in accordance with any
of the provisions of this Award Agreement, unless Participant will have been
continuously a Service Provider from the Date of Grant until the date such
vesting occurs. Service Provider status for purposes of this Award will end on
the day that Participant is no longer actively providing services as an
Employee, Director, or Independent Contractor and will not be extended by any
notice period or “garden leave” that may be required contractually or under
Applicable Laws. Notwithstanding the foregoing, the Administrator (or any
delegate) shall have the sole and absolute discretion to determine when
Participant is no longer providing active service for purposes of Service
Provider status and participation in the Plan.
4.    Administrator Discretion. Notwithstanding anything in the Plan or this
Award Agreement to the contrary, if the vesting of the balance, or some lesser
portion of the balance, of the Restricted Stock Units is accelerated in
connection with Participant’s termination as a Service Provider (provided that
such termination is a “separation from service” within the meaning of Code
Section 409A, as determined by the Company), other than due to death, and if (x)
Participant is a “specified employee” within the meaning of Code Section 409A at
the time of such termination as a Service Provider and (y) the payment of such
accelerated Restricted Stock Units will result in the imposition of additional
tax under Code Section 409A if paid to Participant on or within the six (6)
month period following Participant’s termination as a Service Provider, then the
payment of such


-3-

--------------------------------------------------------------------------------




accelerated Restricted Stock Units will not be made until the date six (6)
months and one (1) day following the date of Participant’s termination as a
Service Provider, unless the Participant dies following his or her termination
as a Service Provider, in which case, the Restricted Stock Units will be settled
in Shares to the Participant’s estate as soon as practicable following his or
her death. It is the intent of this Award Agreement that it and all payments and
benefits hereunder be exempt from, or comply with, the requirements of Code
Section 409A so that none of the Restricted Stock Units provided under this
Award Agreement or Shares issuable thereunder will be subject to the additional
tax imposed under Code Section 409A, and any ambiguities herein will be
interpreted to be so exempt or so comply. Each payment payable under this Award
Agreement is intended to constitute a separate payment for purposes of U.S.
Treasury Regulation Section 1.409A-2(b)(2). For purposes of this Award
Agreement, “Code Section 409A” means Section 409A of the Code, and any final
U.S. Treasury Regulations and U.S. Internal Revenue Service guidance thereunder,
as each may be amended from time to time.
5.    Forfeiture upon Termination of Status as a Service Provider.
Notwithstanding any contrary provision of this Award Agreement, any Restricted
Stock Units that have not vested will be forfeited and will return to the Plan
on the date that is thirty (30) days following the termination of Participant’s
status as a Service Provider.
6.    Death of Participant. Any distribution or delivery to be made to
Participant under this Award Agreement will, if Participant is then deceased, be
made to Participant’s designated beneficiary, if so allowed by the Administrator
in its sole discretion, or if no beneficiary survives Participant, the
administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any Applicable Laws or regulations pertaining to
said transfer.
7.    Withholding of Taxes. Regardless of any action the Company or
Participant’s employer (the “Employer”) takes with respect to any or all
applicable national, local, or other tax or social contribution, withholding,
required deductions, or other payments, if any, that arise upon the grant or
vesting of the Restricted Stock Units or the holding or subsequent sale of
Shares, and the receipt of dividends, if any, or otherwise in connection with
the Restricted Stock Units or the Shares (“Tax-Related Items”), Participant
acknowledges and agrees that the ultimate liability for all Tax-Related Items
legally due by Participant is and remains Participant’s responsibility and may
exceed any amount actually withheld by the Company or the Employer. Participant
further acknowledges and agrees that Participant is solely responsible for
filing all relevant documentation that may be required in relation to the
Restricted Stock Units or any Tax-Related Items (other than filings or
documentation that is the specific obligation of the Company or a Parent,
Subsidiary, or Employer pursuant to Applicable Law) such as but not limited to
personal income tax returns or reporting statements in relation to the grant,
vesting or payment of the Restricted Stock Units, the holding of Shares or any
bank or brokerage account, the subsequent sale of Shares, and the receipt of any
dividends. Participant further acknowledges that the Company and the Employer
(a) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Restricted Stock Units,
including the grant or vesting of the Restricted Stock Units, the subsequent
sale of Shares acquired under the Plan, and the receipt of dividends, if any;


-4-

--------------------------------------------------------------------------------




and (b) do not commit to and are under no obligation to structure the terms of
the Restricted Stock Units or any aspect of the Restricted Stock Units to reduce
or eliminate Participant’s liability for Tax-Related Items, or achieve any
particular tax result. Participant also understands that Applicable Laws may
require varying Share or Restricted Stock Unit valuation methods for purposes of
calculating Tax-Related Items, and the Company assumes no responsibility or
liability in relation to any such valuation or for any calculation or reporting
of income or Tax-Related Items that may be required of Participant under
Applicable Laws. Further, if Participant has become subject to tax in more than
one jurisdiction between the date of grant and the date of any relevant taxable
event, Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction. Notwithstanding any contrary provision of
this Award Agreement, no certificate representing the Shares will be issued to
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by Participant with respect to the payment of
any Tax-Related Items which the Company determines must be withheld with respect
to such Shares.
As a condition to the grant and vesting of the Restricted Stock Units and as set
forth in Section 15 of the Plan, Participant hereby agrees to make adequate
provision for the satisfaction of (and will indemnify the Company and any Parent
or Subsidiary for) any Tax-Related Items. In this regard, Participant authorizes
the Company and/or the Employer or their respective agents, at their discretion,
to satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following: (i) by receipt of a cash payment from Participant;
(ii) by withholding from Participant’s wages or other cash compensation paid to
Participant by the Company or the Employer; (iii) withholding Shares that
otherwise would be issued to Participant upon payment of the vested Restricted
Stock Units (provided that amounts withheld shall not exceed the amount
necessary to satisfy the Company’s minimum tax withholding obligations); (iv) by
withholding from proceeds of the sale of Shares acquired upon payment of the
vested Restricted Stock Units through a voluntary sale or a mandatory sale
arranged by the Company (on Participant’s behalf pursuant to this
authorization), or (v) by any other arrangement approved by the Committee.
Notwithstanding the foregoing, if Participant is subject to Section 16 of the
Exchange Act, Participant’s obligations with respect to all Tax-Related Items
shall be satisfied by the Company withholding Shares that otherwise would be
issued to Participant upon payment of the vested Restricted Stock Units;
provided that amounts withheld shall not exceed the amount necessary to satisfy
the Company’s minimum tax withholding obligations. Any Shares withheld pursuant
to this Section 7 shall be valued based on the Fair Market Value as of the date
the withholding obligations are satisfied. Furthermore, Participant agrees to
pay the Company or any Parent, Subsidiary, or Employer any Tax-Related Items
that cannot be satisfied by the foregoing methods.
8.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until such Shares will have been issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company). After such issuance, Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares, but prior to such issuance,
Participant will not have any rights to dividends and/or distributions on such
Shares.


-5-

--------------------------------------------------------------------------------




9.    No Guarantee of Continued Service or Grants. PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING
SCHEDULE HEREOF SHALL OCCUR ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL
OF THE EMPLOYER OR CONTRACTING ENTITY (AS APPLICABLE) AND NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK UNITS OR ACQUIRING
SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE EMPLOYER OR THE COMPANY (OR ANY PARENT OR SUBSIDIARY) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE, SUBJECT TO APPLICABLE LAWS.
Participant also acknowledges and agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Company at any time; (b) the
grant of Restricted Stock Units is voluntary and occasional and does not create
any contractual or other right to receive future grants of Restricted Stock
Units, or benefits in lieu of Restricted Stock Units even if Restricted Stock
Units have been granted repeatedly in the past; (c) all decisions with respect
to future awards of Restricted Stock Units, if any, will be at the sole
discretion of the Company; (d) Participant’s participation in the Plan is
voluntary; (e) the Restricted Stock Units and the Shares subject to the
Restricted Stock Units are extraordinary items that do not constitute regular
compensation for services rendered to the Company or the Employer, and that are
outside the scope of Participant’s employment contract, if any; (f) the
Restricted Stock Units and the Shares subject to the Restricted Stock Units are
not intended to replace any pension rights or compensation; (g) the Restricted
Stock Units and the Shares subject to the Restricted Stock Units are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, or end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company or the Employer, subject to Applicable Laws.
10.    Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company, in care of its
Secretary at Beyond Meat, Inc., 119 Standard Street, El Segundo, California
90245, or at such other address as the Company may hereafter designate in
writing.
11.    Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby may not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of Applicable Laws or otherwise) and may not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby,


-6-

--------------------------------------------------------------------------------




or upon any attempted sale under any execution, attachment or similar process,
this grant and the rights and privileges conferred hereby immediately will
become null and void.
12.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
13.    Additional Conditions to Issuance of Stock and Imposition of Other
Requirements. If at any time the Company will determine, in its discretion, that
the listing, registration, qualification or compliance of the Shares upon or
with any securities exchange or under any Applicable Laws, the tax code and
related regulations or the consent or approval of any governmental regulatory
authority is necessary or desirable as a condition to the issuance of Shares to
Participant (or his or her estate) hereunder, such issuance will not occur
unless and until such listing, registration, qualification, compliance, consent
or approval will have been completed, effected or obtained free of any
conditions not acceptable to the Company. Where the Company determines that the
delivery of any Shares will violate any state, federal or foreign securities or
exchange laws or other Applicable Laws, the Company will defer delivery until
the earliest date at which the Company reasonably anticipates that the delivery
of Shares will no longer cause such violation. The Company will make all
reasonable efforts to meet the requirements of any Applicable Laws or securities
exchange and to obtain any such consent or approval of any such governmental
authority or securities exchange. The Company shall not be obligated to issue
any Shares pursuant to the Restricted Stock Units at any time if the issuance of
Shares violates or is not in compliance with any Applicable Laws.
Furthermore, the Company reserves the right to impose other requirements on
Participant’s participation in the Plan, on the Restricted Stock Units and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with any Applicable Laws or facilitate
the administration of the Plan, and to require Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing. Furthermore, Participant understands that the Applicable Laws of the
country in which he or she is resident at the time of grant or vesting of the
Restricted Stock Units or the holding or disposition of Shares (including any
rules or regulations governing securities, foreign exchange, tax, labor or other
matters) may restrict or prevent the issuance of Shares or may subject
Participant to additional procedural or regulatory requirements he or she is
solely responsible for and will have to independently fulfill in relation to the
Restricted Stock Units or the Shares. Notwithstanding any provision herein, the
Restricted Stock Units and any Shares shall be subject to any special terms and
conditions or disclosures as set forth in any addendum for Participant’s country
(the “Country-Specific Addendum,” which forms part this Award Agreement).
Participant also understands and agrees that if he works, resides, moves to, or
otherwise is or becomes subject to Applicable Laws or company policies of
another jurisdiction at any time, certain country-specific notices, disclaimers
and/or terms and conditions may apply to him as from the date of grant, unless
otherwise determined by the Company in its sole discretion.
14.    Lock-Up Agreement. In connection with the initial public offering of the
Company’s securities, Participant hereby agrees not to offer, pledge, sell,
contract to sell, make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of any securities of the Company


-7-

--------------------------------------------------------------------------------




however and whenever acquired (other than those included in the registration)
without the prior written consent of the Company and the managing underwriters
for such offering for such period of time (not to exceed 180 days) from the
effective date of such registration as may be requested by the Company or such
managing underwriters and to execute an agreement reflecting the foregoing as
may be requested by the underwriters at the time of the Company’s initial public
offering. In addition, upon request of the Company or the underwriters managing
a public offering of the Company’s securities (other than the initial public
offering), Participant hereby agrees to be bound by similar restrictions, and to
sign a similar agreement, in connection with no more than one additional
registration statement filed within 12 months after the closing date of the
initial public offering, provided that the duration of the lock-up period with
respect to such additional registration shall not exceed 90 days from the
effective date of such additional registration statement. Notwithstanding the
foregoing, if during the last 17 days of the restricted period, the Company
issues an earnings release or material news or a material event relating to the
Company occurs, or prior to the expiration of the restricted period the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the restricted period, then, upon the request of
the managing underwriter, to the extent required by any FINRA rules, the
restrictions imposed by this subsection shall continue to apply until the end of
the third trading day following the expiration of the 15-day period beginning on
the issuance of the earnings release or the occurrence of the material news or
material event. In no event will the restricted period extend beyond 216 days
after the effective date of the registration statement. In order to enforce the
restriction set forth above, the Company may impose stop-transfer instructions
with respect to the Shares acquired under this Award Agreement until the end of
the applicable stand-off period. The Company’s underwriters shall be
beneficiaries of the agreement set forth in this Section.
If the underwriters release or waive any of the foregoing restrictions in
connection with a transfer of shares of Common Stock, the underwriters shall
notify the Company at least three business days before the effective date of any
such release or waiver. Further, the Company will announce the impending release
or waiver by press release through a major news service at least two business
days before the effective date of the release or waiver. Any release or waiver
granted by the underwriters shall only be effective two business days after the
publication date of such press release. The provisions of this paragraph will
not apply if (x) the release or waiver is effected solely to permit a transfer
not for consideration and (y) the transferee has agreed in writing to be bound
by the same terms of the lock-up provisions applicable in general to the extent,
and for the duration, that such lock-up provisions remain in effect at the time
of the transfer.
15.    Plan Governs. This Award Agreement is subject to all terms and provisions
of the Plan. If there is a conflict between one or more provisions of this Award
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Award Agreement will
have the meaning set forth in the Plan.
16.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination regarding whether any Restricted Stock Units have vested).
All actions taken, and all interpretations and determinations made, by the
Administrator in good


-8-

--------------------------------------------------------------------------------




faith will be final and binding upon Participant, the Company and all other
interested persons. No member of the Administrator will be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or this Award Agreement.
17.    Electronic Delivery and Acceptance; Translation. The Company may, in its
sole discretion, decide to deliver any documents related to Participant’s
current or future participation in the Plan, this Award, the Shares subject to
this Award, any other securities of the Company or any other Company-related
documents, by electronic means. By accepting this Award, whether electronically
or otherwise, Participant hereby (i) consents to receive such documents by
electronic means, (ii) consents to the use of electronic signatures, and (iii)
agrees to participate in the Plan and/or receive any such documents through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company, including but not limited to the use of
electronic signatures or click-through electronic acceptance of terms and
conditions.
18.    Translation. If Participant has received this Award Agreement, including
appendices, or any other document related to the Plan translated into a language
other than English, and the meaning of the translated version is different than
the English version, the English version will control.    
19.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
19.    Agreement Severable. If any provision in this Award Agreement will be
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Award Agreement.
20.    Modifications to the Award Agreement. This Award Agreement constitutes
the entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Code Section 409A or to otherwise avoid imposition
of any additional tax or income recognition under Code Section 409A in
connection to this Award of Restricted Stock Units.


-9-

--------------------------------------------------------------------------------




21.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
Personal Data (as described below) by and among, as applicable, the Company, any
Parent, Subsidiary, or affiliate, or third parties as may be selected by the
Company for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan. Participant understands that refusal or
withdrawal of consent will affect Participant’s ability to participate in the
Plan; without providing consent, Participant will not be able to participate in
the Plan or realize benefits (if any) from the Restricted Stock Unit.
Participant understands that the Company and any Parent, Subsidiary, affiliate,
or designated third parties may hold personal information about Participant,
including, but not limited to, Participant’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company or any Paretn, Subsidiary, or affiliate, details of all Restricted Stock
Units or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor (“Personal Data”). Participant
understands that Personal Data may be transferred to any Parent, Subsidiary,
affiliate, or third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in the United
States, Participant’s country (if different than the United States), or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than Participant’s country. In particular, the Company may
transfer Personal Data to the broker or stock plan administrator assisting with
the Plan, to its legal counsel and tax/accounting advisor, and to the affiliate
or entity that is Participant’s employer and its payroll provider.
Participant should also refer to any data privacy policy implemented by the
Company (which will be available to Participant separately and may be updated
from time to time) for more information regarding the collection, use, storage,
and transfer of Participant’s Personal Data.
22.    Foreign Exchange Fluctuations and Restrictions. Participant understands
and agrees that the future value of the underlying Shares is unknown and cannot
be predicted with certainty and may decrease. Participant also understands that
neither the Company, nor any affiliate is responsible for any foreign exchange
fluctuation between local currency and the United States Dollar or the selection
by the Company or any affiliate in its sole discretion of an applicable foreign
currency exchange rate that may affect the value of the Restricted Stock Units
or Shares received (or the calculation of income or Tax-Related Items
thereunder). Participant understands and agrees that any cross-border remittance
made to transfer proceeds received upon the sale of Shares must be made through
a locally authorized financial institution or registered foreign exchange agency
and may require the Participant to provide such entity with certain information
regarding the transaction.
23.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands


-10-

--------------------------------------------------------------------------------




that the Plan is discretionary in nature and may be amended, suspended or
terminated by the Company at any time.
24.    Governing Law and Venue. This Award Agreement will be governed by the
laws of the State of California, without giving effect to the conflict of law
principles thereof. For purposes of litigating any dispute that arises under
this Award of Restricted Stock Units or this Award Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of California, and agree
that such litigation will be conducted in the courts of Los Angeles County,
California, or the federal courts for the United States for the Central District
of California, and no other courts.
***




-11-

--------------------------------------------------------------------------------






Country-Specific Addendum


This Addendum includes additional country-specific notices, disclaimers, and/or
terms and conditions that apply to individuals who are working or residing in
the countries listed below, if any, and that may be material to Participant’s
participation in the Plan. Such notices, disclaimers, and/or terms and
conditions may also apply, as from the date of grant, if Participant moves to or
otherwise is or becomes subject to the Applicable Laws or company policies of
any country listed below. However, because foreign exchange regulations and
other local laws are subject to frequent change, Participant is advised to seek
advice from his or her own personal legal and tax advisor prior to accepting the
Restricted Stock Units or holding or selling Shares acquired under the Plan. The
Company is not providing any tax, legal or financial advice, nor is the Company
making any recommendations regarding Participant’s acceptance of the Restricted
Stock Units or participation in the Plan. Unless otherwise noted below,
capitalized terms shall have the same meaning assigned to them under the Plan,
the Notice of Restricted Stock Unit Grant and the Award Agreement. This Addendum
forms part of the Award Agreement and should be read in conjunction with the
Award Agreement and the Plan.


Securities Law Notice: Unless otherwise noted, neither the Company nor the
Shares are registered with any local stock exchange or under the control of any
local securities regulator outside the United States. The Award Agreement (of
which this Addendum is a part), the Notice of Restricted Stock Unit Grant, the
Plan, and any other communications or materials that you may receive regarding
participation in the Plan do not constitute advertising or an offering of
securities outside the United States, and the issuance of securities described
in any Plan-related documents is not intended for public offering or circulation
in your jurisdiction.


 
 





-12-